DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 21, 25, 27-33, 39 and 40 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 3-11 of U.S. Patent No. 9,907,931. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention are merely broader with respect to the overlap regions of the circumferentially continuous layer and the non-circumferentially continuous layer being substantially co-extensive when in the collapsed configuration.
Claims of instant application 16/857662
Corresponding claims of Pat. US 9,907,931
21, 37
1
25, 34
2
27
4
28
5
29, 39
6
30, 40
7, 8
31
9
32
10
33
11


Claim(s) 21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) (1, 4 ) of U.S. Patent No. 9,956,376. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention are merely broader with respect to the overlap regions of the circumferentially continuous layer and the non-circumferentially continuous layer being substantially co-extensive when in the collapsed configuration.
Claims of instant application 16/857662
Corresponding claims of Pat. US 9,956,376
21
1, 4


Claim(s) 21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) (1, 4 ) of U.S. Patent No. 10,661,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention are merely broader with respect to the overlap regions of the circumferentially continuous layer and the non-circumferentially continuous layer being substantially co-extensive when in the collapsed configuration.
Claims of instant application 16/857662
Corresponding claims of Pat. US 10,661,049
21
11,12



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21, 22, 26-28, 31 and 37 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nguyen et al. (US 2010/0094392A1, “Nguyen”).
Regarding claims 21, 26 and 37, Nguyen discloses a surgical access device including an introducer (66; Fig. 27, 28) having a collapsed configuration and an expanded configuration. A circumferentially continuous layer (68) having an overlap region with at least one fold (85) when the introducer is in the collapsed configuration (Fig. 27). A non-circumferentially continuous layer (81; [0108]; Fig. 27B) having a longitudinal gap when the introducer is in the expanded configuration. A non-circumferentially continuous elastic frame (70; [0104]) is disposed between the circumferentially continuous layer and the non-circumferentially continuous layer. The elastic frame is capable of maintaining the introducer in the collapsed configuration. The non-circumferentially continuous layer is connected to the elastic frame and to the circumferentially continuous layer. The at least one fold of the overlap region of the circumferentially continuous layer unfolds or flattens to extend across the longitudinal gap of the non-circumferentially continuous layer when the introducer is in the expanded configuration (Fig. 28).
Regarding claim 22, Nguyen discloses that the elastic frame is embedded within the non-circumferentially continuous layer (Fig. 27B).
Regarding claim 27, Nguyen discloses that the elastic frame extends along a length of the introducer (Fig. 27).
Regarding claims 28 and 31, Nguyen discloses that a stiffness of the elastic frame varies along the length of the introducer in response to one or more longitudinal cuts (76) or notches (74; [0097]), wherein the elastic frame includes a non-uniform geometry along its length if there is only one longitudinal cut or one notch.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 25, 29-33, 39 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen in view of Salahieh et al. (US 2008/0188928A1, “Salahieh”).
Regarding claims 25, 29-33, 39 and 40, Nguyen does not disclose that the elastic frame is a wire structure that is curved to form a C-shape in a radial direction.
In the same field of endeavor, support members within sheaths, Salahieh teaches a support member that may be formed of a polymeric material or a wire formed of a variety of metal alloys such as stainless steel or nitinol that are known to have elastic properties to provide an elastic frame or support to the sheath [0045]. The elastic frame is disposed between an outer and inner layer of sheath (18). The elastic frame includes ribs or a plurality of projections (24) which may be partial rib segments (31; [0051]). The projections extend from a spine (22) and are axially spaced apart along the length of the sheath [0047-0048]. Each of the plurality of projections has a rectangular cross-section (Fig. 11, 18) and is curved to form a C-shape in a radial direction. The elastic frame has a non-uniform geometry along its length to promote flexibility  in certain regions and pushability in others [0048]. The thickness of the elastic frame varies along its length (Fig. 18). The width of the elastic frame varies along is length due to tapering of the projections [0048]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted the elastic frame of Nguyen with the elastic frame, as taught by Salahieh, as this modification involves the simple substitution of one elastic frame for another for the predictable result of providing support to a sheath.
Claim(s) 34-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen in view of Salahieh et al. (US 2008/0188928A1, “Salahieh”).
Regarding claims 34-36, Nguyen discloses a surgical access device including an introducer (66; Fig. 27, 28) having a collapsed configuration and an expanded configuration. An expandable section includes a circumferentially continuous layer (68) having an overlap region with at least one fold (85) when the introducer is in the collapsed configuration (Fig. 27). A non-circumferentially continuous layer (81; [0108]; Fig. 27B) having a longitudinal gap when the introducer is in the expanded configuration. A non-circumferentially continuous wire structure (70; [0104]) is disposed between the circumferentially continuous layer and the non-circumferentially continuous layer. The non-circumferentially continuous layer is connected to the wire structure and to the circumferentially continuous layer to form a wall of the expandable section. The at least one fold of the overlap region of the circumferentially continuous layer unfolds or flattens to extend across the longitudinal gap of the non-circumferentially continuous layer when the introducer is in the expanded configuration (Fig. 28). However, Nguyen does not disclose that the wire structure defines along a length of the expandable section a plurality of first portions extending in a first radial direction and a plurality of second portions extending in a second radial direction.
In the same field of endeavor, support members within sheaths, Salahieh teaches a support member that may be formed of a polymeric material or a wire formed of a variety of metal alloys such as stainless steel or nitinol that are known to have elastic properties to provide an elastic frame or support to the sheath [0045]. The elastic frame is disposed between an outer and inner layer of sheath (18). The elastic frame includes ribs or a plurality of projections (24) which may be partial rib segments (31; [0051]). The projections extend from a spine (22) and are axially spaced apart along the length of the sheath [0047-0048]. Each of the plurality of projections has a rectangular cross-section (Fig. 11, 18) and is curved to form a C-shape in a radial direction. The elastic frame has a non-uniform geometry along its length to promote flexibility  in certain regions and pushability in others [0048]. The thickness of the elastic frame varies along its length (Fig. 18). The width of the elastic frame varies along is length due to tapering of the projections [0048]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted the elastic frame of Nguyen with the elastic frame, as taught by Salahieh, as this modification involves the simple substitution of one elastic frame for another for the predictable result of providing support to a sheath.
Allowable Subject Matter
Claim(s) 23, 24 and 38 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Armstrong (US 2006/0015171A1) and Deal (US 2012/0158033A1) disclose expandable sheath or sleeves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOCELIN C TANNER/Primary Examiner, Art Unit 3771